SETTLEMENT AGREEMENT


This SETTLEMENT AGREEMENT (the “Agreement”) is entered into this 20th day of
August, 2012, by and between PLAY BEVERAGES, LLC (“PlayBev”), a Delaware limited
liability company, on the one hand, and CIRTRAN BEVERAGE CORP., a Utah
corporation (“CBC”), and its corporate parent, CIRTRAN CORPORATION, a Nevada
corporation (“CirTran”), on the other hand (CirTran and CBC collectively,
“CBC/CirTran”) (each of PlayBev and CBC/CirTran individually, a “Party” and,
collectively, the “Parties”).


I.           PARTIES


1.           PlayBev holds certain rights as a licensee of Playboy Enterprises
International, Inc. (“Playboy”) with respect to certain trademarks of Playboy,
including PLAYBOY and The Rabbit Head Design (the “Playboy Marks”).


2.           PlayBev is the debtor and debtor in possession in the chapter 11
bankruptcy case In re Play Beverages, LLC (Case No. 11-26046) (the “Bankruptcy
Case”) now pending in the U.S. Bankruptcy Court for the District of Utah (the
“Court”).  PlayBev has proposed a Plan of Reorganization (the “Plan”) filed in
the Bankruptcy Case, which provides, inter alia, that PlayBev shall, in order to
implement the Plan, settle certain claims of CBC/CirTran in an agreed amount as
provided in this Agreement.


3.           CBC manufactures, markets, distributes, and sells various products
and services for third parties, including PlayBev.


4.           CirTran owns all of the issued and outstanding equity securities of
CBC.


II.           RECITALS


5.           On or about November 1, 2006, Playboy, as licensor, and PlayBev, as
licensee, entered in a “Product Licensing Agreement” (as may have been amended,
the “License Agreement”), pursuant to which Playboy granted to PlayBev a limited
license to use the Playboy Marks solely in connection with the manufacture,
promotion, distribution, and sale of non-alcoholic energy drinks and certain
other beverages as defined in the License Agreement (the “Products”) through
specifically defined channels of trade in certain countries.


6.           On or about May 25, 2007, PlayBev and CBC entered into an
“Exclusive Manufacturing, Marketing and Distribution Agreement” (as amended, the
“CBC Agreement”).  Pursuant to the CBC Agreement, Licensee granted to CBC the
exclusive rights to manufacture, market, distribute, and sell the Products.


7.           CBC provided funding to PlayBev through intercompany loans or for
its benefit through operating working capital assistance, which has resulted in
amounts payable by PlayBev to CBC (the “PlayBev Intercompany Payable”), which
amounts are secured by a UCC-1 security agreement encumbering PlayBev’s personal
property.


8.           In its bankruptcy schedules filed August 26, 2011 in the Bankruptcy
Case, PlayBev listed as part of its personal property certain accounts
receivable owed by CBC in the amount of $7,078,711.00, and certain claims
against CBC of unknown value, and also listed CBC as having a secured claim
against PlayBev in the amount of $14,714,694.00.

 
 

--------------------------------------------------------------------------------

 



9.           On July 13, 2012, PlayBev filed a Plan of Reorganization (as
amended, the “Plan”) in the Bankruptcy Case.  The Plan contemplates, among other
things, a settlement between PlayBev and CBC/CirTran of all claims and issues
between them and an asset purchase agreement whereby PB Energy Corporation
(“PBE”), a new entity which is to be the “Reorganized Debtor” under the Plan, is
to purchase purchases all significant assets of CBC relating to the
Products.  This Agreement sets forth the settlement between PlayBev and
CBC/CirTran as contemplated in the Plan.  A separate Asset Purchase Agreement
(the “APA”) as contemplated in the Plan will be executed by PBE, PlayBev, and
CBC/CirTran simultaneously with this Agreement.


10.         The “Effective Date” of the Plan, as defined therein (the “Plan
Effective Date”), will not occur until, among other things, this Agreement and
the APA are approved by the Bankruptcy Court and fully executed by all parties
thereto.


11.         The Parties desire to fully resolve all claims, issues and disputes
between them as of the Plan Effective Date (the “Disputes”), including but not
limited to the amount of the PlayBev Intercompany Payable (the net amount of
which reflects amounts owed by PlayBev to CBC reduced by amounts owed by CBC to
PlayBev) and all other amounts (if any) owed by PlayBev to CBC/CirTran and/or
owed by CBC/CirTran to PlayBev, on the specific terms and conditions set forth
herein.


12.         The Parties have fully considered and reviewed the Disputes and the
advisability of entering into this Agreement.


III.           AGREEMENT


NOW, THEREFORE, upon the foregoing recitals and for and in consideration of the
promises, covenants, and agreements set forth in this Agreement, the Parties
agree as follows:


13.         Conditions Precedent to the Effectiveness of this Agreement.  This
Agreement shall become effective on the date (the “Agreement Effective Date”)
that is the Plan Effective Date (and all conditions precedent to the
effectiveness of the Plan, as stated therein, shall be conditions precedent to
the effectiveness of this Agreement).


14.         CBC’s Allowed Claim Under the Plan.  Consistent with section 4.1.2
of the Plan, CBC shall hold an “Allowed Claim” (as defined in the Plan), after
application of all available and/or potential setoffs and recoupments) in the
stipulated amount of $6,792,150 as of the Effective Date (the “CBC Allowed
Claim”).  As provided in section 4.1.2 of the Plan, the CBC Allowed Claim shall
be bifurcated into: (a) an “Allowed Secured Claim” (as defined in the Plan) in
an amount determined or to be determined by an order of the Bankruptcy Court
(the “Determined Amount,” which is to be treated as a Class 1 Claim under the
Plan; and (b) an “Allowed Insider Claim” (as defined in the Plan) as to all
other amounts, to be treated as a Class 5 Claim under the Plan.


15.         Stipulated Reduction to CBC Allowed Claim.  CBC acknowledges that,
pursuant to the Plan, the Allowed CBC Claim shall be reduced, credited, and
deemed paid in the amount of $1,292,150.00, which is the amount by which the
amount of certain deposits defined therein exceed the book value of certain
inventory and other tangible personal property sold and transferred by CBC
pursuant thereto, yielding a net Allowed CBC Claim of $5,500,000 as of the
Effective Date.
 
2
 
 

--------------------------------------------------------------------------------

 



16.         Treatment of CBC’s Allowed Claim Under the Plan.  In accordance with
section 4.5.2 of the Plan, CBC irrevocably elects to convert the CBC Allowed
Claim to “Restricted Stock.”  PlayBev hereby accepts the foregoing election as
CBC’s notice of its intent to exercise the Option to Convert in accordance with
section 4.5.2.1.3 of the Plan.  Pursuant to sections 4.1.3, 4.1.4, and 4.5 of
the Plan, both portions of the CBC Allowed Claim (the Class 1 Claim and the
Class 5 Claim) will be converted into “Restricted Stock” (as defined in the
Plan) in the Reorganized Debtor at the “Debt Conversion Rate” (as defined in the
Plan), and CBC will not retain any security interest, lien or any other interest
in the “Collateral” (as defined in the Plan) and/or in any other property of
PlayBev.


17.         Representations and Warranties.  Each Party represents and warrants
that it has not assigned, transferred, or purported to assign or transfer to any
person or entity, any of the claims and rights that are the subject of this
Agreement.  Each Party further represents and warrants that it possesses the
legal authority to issue the releases, covenants, and other undertakings in this
Agreement on its own behalf.  Further, respecting CBC and CirTran, CBC and
CirTran, jointly and severally, represent and warrant that CBC and CirTran each
possesses the legal authority to issue the releases, covenants, and other
undertakings in this Agreement on behalf of the persons and entities
constituting the CBC/CirTran Releasors (as defined below).  Further, respecting
PlayBev, PlayBev represents and warrants that it possesses the legal authority
to issue the releases, covenants, and other undertakings in this Agreement on
behalf of the persons and entities constituting the PlayBev Releasors (as
defined below).


18.         Release of PlayBev.  Each of CBC and CirTran, for itself and for any
and all of its past or present shareholders, predecessors, successors, parents
and subsidiaries, partners, officers, directors, managers, employees, agents,
servants, attorneys, assigns, transferees, beneficiaries, subrogees, insurers,
underwriters, and any others claiming by, through, under, or in concert with it,
and each of them (collectively, the “CBC/CirTran Releasors”), does hereby
release and forever discharge PlayBev and, to the extent acting by, through,
under, or in concert with PlayBev or on its behalf, any and all of its past or
present shareholders, predecessors, successors, parents and subsidiaries,
partners, officers, directors, managers, employees, agents, servants, attorneys,
assigns, transferees, beneficiaries, subrogees, insurers, underwriters, and any
others claiming by, through, under, or in concert with it, and each of them, all
expressly excluding third-party beneficiaries to the extent expressly provided
in Section 24, No Third-Party Beneficiaries (collectively, the “PlayBev
Releasees”), of and from any and all claims, obligations, damages, losses,
injuries, debts, rights, rights to payment, rights to equitable remedies, rights
to legal or equitable relief, demands, allegations, counterclaims, cross-claims,
contracts, covenants, agreements, promises, trespasses, torts, tortious conduct,
dues, accounts, bonds, bills, notices, costs, expenses, attorneys’ fees,
judgments, executions, liens, encumbrances, contribution rights, indemnity
rights, actions, causes of action, choses in action, suits, controversies,
disputes, vicarious liability, challenges, and liabilities of any kind or nature
whatsoever in law, equity, or otherwise, whether known or unknown, suspected or
unsuspected, asserted or unasserted, fixed or contingent, matured or unmatured,
accrued or inchoate, which have existed or may have existed or that may yet
exist or do exist, that any of the CBC/CirTran Releasors at any time had, owned,
or held from the beginning of the world through the Agreement Effective Date
against any of the PlayBev Releasees arising under or relating to any matter or
thing done, omitted, or suffered to be done by the PlayBev Releasees arising
from, out of, or in any way connected with all agreements, business,
transactions, prior negotiations, courses of dealing, representations,
omissions, expectations, agreements, arrangements, or transactions, including
without limitation: (a) the CBC Agreement or the License Agreement; (b) the
Products; (c) CBC/CirTran’s business activities and PlayBev’s business
activities; (d) any alleged interference with CBC/CirTran’s economic relations
or violations under any related tort and contract theories; (e) any act,
omission, event, or condition that might arguably create or constitute a breach
or default under the CBC Agreement or the License Agreement; but expressly
excluding any and all rights of CBC and/or CirTran under this Agreement and the
APA (collectively, the “CBC/CirTran Claims”).  The scope of this release is
subject to, inter alia, Section 24, No Third-Party Beneficiaries, set forth
below.
 
3
 
 

--------------------------------------------------------------------------------

 



19.         Release of CBC/CirTran.  PlayBev, for itself and for any and all of
its past or present shareholders, predecessors, successors, parents and
subsidiaries, partners, officers, directors, managers, employees, agents,
servants, attorneys, assigns, transferees, beneficiaries, subrogees, insurers,
underwriters, and any others claiming by, through, under, or in concert with it,
and each of them (collectively, the “PlayBev Releasors”), does hereby release
and forever discharge CBC/CirTran and, to the extent they are acting by,
through, under, or in concert with CBC or CirTran or on their behalf, any and
all of CBC/CirTran’s past or present shareholders, predecessors, successors,
parents and subsidiaries, partners, officers, directors, managers, employees,
agents, servants, attorneys, assigns, transferees, beneficiaries, subrogees,
insurers, underwriters, and any others claiming by, through, under, or in
concert with it, and each of them, all expressly excluding third-party
beneficiaries to the extent expressly provided in Section 24, No Third-Party
Beneficiaries (collectively, the “CBC/CirTran Releasees”), of and from any and
all claims, obligations, damages, losses, injuries, debts, rights, rights to
payment, rights to equitable remedies, rights to legal or equitable relief,
demands, allegations, counterclaims, cross-claims, contracts, covenants,
agreements, promises, trespasses, torts, tortious conduct, dues, accounts,
bonds, bills, notices, costs, expenses, attorneys’ fees, judgments, executions,
liens, encumbrances, contribution rights, indemnity rights, actions, causes of
action, choses in action, suits, controversies, disputes, vicarious liability,
challenges, and liabilities of any kind or nature whatsoever in law, equity, or
otherwise, whether known or unknown, suspected or unsuspected, asserted or
unasserted, fixed or contingent, matured or unmatured, accrued or inchoate,
which have existed or may have existed or that may yet exist or do exist, that
any of the Playboy Releasors at any time had, owned, or held from the beginning
of the world through the Effective Date against any of the CBC/CirTran Releasees
arising under or relating to any matter or thing done, omitted, or suffered to
be done by the PlayBev Releasees arising from, out of, or in any way connected
with all agreements, business, transactions, prior negotiations, courses of
dealing, representations, omissions, expectations, agreements, arrangements, or
transactions, including without limitation: (a) the CBC Agreement or the License
Agreement; (b) the Products; (c) CBC/CirTran ’s business activities and
PlayBev’s business activities; (d) any alleged interference with PlayBev’s
economic relations or violations under any related tort and contract theories;
(e) any act, omission, event, or condition that might arguably create or
constitute a breach or default under the CBC Agreement or the License Agreement;
but expressly excluding any and all rights of PlayBev and/or PBE under this
Agreement and the APA (collectively, the “PlayBev Claims”).  The scope of this
release is subject to, inter alia, Section 24, No Third-Party Beneficiaries, set
forth below.


20.         Covenants Not to Sue.  Each of CBC/CirTran and PlayBev agrees that
it shall not, and shall not permit the CBC/CirTran’s Releasors and PlayBev
Releasors, as applicable, to file suit or initiate legal proceedings against any
person for events occurring prior to the Agreement Effective Date for any of the
CBC/CirTran Claims or PlayBev Claims.  This covenant not to sue does not apply
to any lawsuit pending prior to the date of this Agreement.  Further, this
covenant not to sue shall not prevent CBC/CirTran or PlayBev, as the case may
be, from filing and prosecuting counterclaims or cross-claims against any Party
to an action or legal proceeding that is filed by third-parties and in which
CBC/CirTran or PlayBev is joined involuntarily.
 
4
 
 

--------------------------------------------------------------------------------

 



21.         Releases to be Construed Broadly; All Derivative Claims
Released.  PlayBev and CBC/CirTran intend and agree that the releases provided
hereunder and the covenants and injunctions contemplated hereby shall be
construed to the broadest extent permitted by law and, to the extent permitted
by law, that the scope of the releases shall be expanded for the benefit of the
Parties to the extent that, at any time after the Agreement Effective Date, the
law is clarified or changed to permit such a broader construction.  To the
extent that this Agreement and the releases, covenants, and injunctions provided
hereunder become effective, neither CBC nor CirTran nor any person claiming by,
through, under, or in concert with CBC or CirTran may pursue any CBC/CirTran
Claims against the PlayBev Releasees, and neither PlayBev nor any person
claiming by, through, under, or in concert with PlayBev may pursue any PlayBev
Claims against the CBC/CirTran Releasees.  Among other things, no creditor,
equity holder, or other party in privity with PlayBev or CBC/CirTran, as the
case may be, may assert any claims against the CBC/CirTran Releasees or the
PlayBev Releasees, as the case may be, that might be characterized as
“derivative” of the rights or claims of either CBC/CirTran or PlayBev or that
arise from or relate to the CBC Agreement or the License Agreement.


22.         Unknown or Undiscovered Claims.  The Parties acknowledge that: (a)
they may subsequently discover facts in addition to or different from those that
they now know or believe to be true respecting the released claims; and (b) they
may have sustained or may yet sustain damages, costs, or expenses that are
presently unknown and that relate to those claims.  The Parties acknowledge,
however, that they have negotiated, agreed upon, and entered into this Agreement
with full knowledge of these possibilities and agree that, notwithstanding the
provisions of California Civil Code Section 1542, this Mutual Release shall not
be affected in any manner whatsoever if any of these possibilities comes to pass
and is intended to release all claims, including those that are unknown or
unsuspected.  In entering into this Agreement, each Party expressly waives any
rights or benefits under California Civil Code section 1542 (to the extent
applicable, if any), which provides as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


23.         Binding Effect.  Subject to the conditions precedent in Section 13,
this Agreement shall be binding upon and inure to the benefit of the Parties,
their successors-in-interest, and assigns.  All representations and warranties
made by the Parties in this Agreement shall survive execution of this Agreement
and shall at all times subsequent to execution of this Agreement remain binding
and fully enforceable.  The releases in this Agreement do not release any Party
for any of its own acts or omissions going forward on or after the Effective
Date.


24.         Construction of this Agreement.  This Agreement shall be construed
as a whole in accordance with its fair meaning and in accordance with the
internal laws of the State of Utah.  This Agreement has been negotiated by
counsel for each of the Parties and the language of this Agreement shall not be
construed for or against any particular Party.


25.         No Third-Party Beneficiaries.  The promises, covenants, agreements,
releases, and other obligations of the Parties are not intended to, and do not,
create any right or benefit for any person or entity other than PlayBev
Releasees and CBC/CirTran Releasees.


26.         Amendment to Agreement.  Any amendment to this Agreement must be in
writing signed by duly authorized representatives of the Parties stating the
intent of the Parties to amend this Agreement.


27.         Review by Counsel.  This Agreement has been carefully reviewed by
the Parties and has been reviewed by the Parties’ respective legal counsel, and
the contents hereof are known and understood by the Parties.  Each Party
executes this Agreement as its own free and voluntary act.
 
5
 
 

--------------------------------------------------------------------------------

 


28.         Counterparts.  This Agreement may be executed in two or more
identical counterparts, which together shall constitute one agreement.  This
Agreement, and any amendment or modification hereto, may be executed by the
Parties in any number of counterparts, each of which, once executed and
delivered in accordance with the terms of this Agreement, will be deemed an
original, and all such counterparts, taken together, shall constitute one and
the same instrument.  Delivery by facsimile, portable document format (pdf), or
encrypted electronic mail or electronic mail file attachment of any such
executed counterpart to this Agreement, or any amendment or modification hereto,
will be deemed the equivalent of the delivery of the original executed agreement
or instrument.


29.         Default.  Upon the occurrence of any breach of, or default under,
this Mutual Release by any Party, the other Party shall have the right to pursue
any procedures and remedies existing at law, in equity, or by statute, including
an action seeking injunctive or other equitable relief, arising from or relating
to such default.  Accordingly, in the event of default by any Party hereto, the
nondefaulting Party, in addition to any other remedies that are available at law
or in equity, shall have the right to compel specific performance by the
defaulting Party of any obligation or duty herein.


30.         Rights and Remedies.  The rights and remedies conferred in this
Agreement are cumulative and not exclusive of any other rights and remedies and
shall be in addition to every other right, power, and remedy herein specifically
granted or hereafter existing at law, in equity, or by statute, and all such
rights and remedies may be exercised from time to time and as often and in such
order as may be expedient.  No delay or omission in the exercise of any such
right, power, or remedy or in pursuit of any remedy shall impair any such right,
power, or remedy or be construed to be a waiver thereof or of any default or to
be an acquiescence therein.


31.         Attorneys’ Fees and Costs.  In the event of breach or default under
the terms of this Agreement, the non-prevailing Party shall pay all costs and
expenses, including reasonable attorneys’ fees and legal expenses, incurred by
the prevailing Party in enforcing or exercising any remedies under this
Agreement or any of the documents referenced herein.


32.         Notices.  Any notice or communication required or permitted
hereunder shall be deemed to have been sufficiently given as of the date so
delivered, if personally delivered; as of the date so sent, if transmitted by
facsimile and receipt is confirmed by the facsimile operator of the recipient;
as of the date so sent, if sent by electronic mail and receipt is acknowledged
by the recipient; and one day after the date so sent, if delivered by prepaid
overnight courier service by a recognized national courier, addressed as
follows:


If to CBC/CirTran, to:


CirTran Beverage Corp.
CirTran Corporation
Attention: Iehab J. Hawatmeh
4125 South 6000 West
West Valley, Utah  84128
Facsimile:  801-963-5180
Electronic mail: Iehab@cirtran.com
 
6
 
 

--------------------------------------------------------------------------------

 



with a copy to:


Kruse Landa Maycock & Ricks, LLC
Attention:  James R. Kruse
Twenty-first Floor
136 East South Temple Street
Salt Lake City, Utah  84111
Facsimile:  801-531-7091
Electronic mail:  jkruse@klmrlaw.com




If to PlayBev, to:


Gil A. Miller
Chief Restructuring Officer of Play Beverages, LLC
c/o Rocky Mountain Advisory
215 South State Street, Suite 550
Salt Lake City, Utah  84111
Facsimile: 801-428-1610
Electronic mail: gmiller@rockymountainadvisory.com


with a copy to:


Matthew M. Boley
111 East Broadway, Suite 1100
Salt Lake City, Utah 84111
Facsimile: 801-363-4378
Electronic mail: mmb@pkhlawyers.com


Each Party irrevocably waives personal service of process and consents to
process being served in any suits, actions, or proceedings by giving notice in
accordance with the foregoing and agrees that such notice shall constitute good
and sufficient service of process and notice, except that service of legal
process or other similar communications shall not be given by electronic mail
and will not be deemed duly given under this Agreement if delivered by such
means.  Nothing contained herein shall be deemed to limit in any way the right
to service of process in any manner permitted by law.  Each Party, by notice
duly given in accordance herewith, may specify a different address for the
giving of any notice hereunder.


33.         Interpretation.  Section headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.  Except when the context clearly requires to the contrary:
(a) the word “or” shall not be applied in its exclusive sense, unless the
context otherwise requires; and (b) “including” shall mean that the items listed
are illustrative, without any implication that all or even most of the
components are mentioned.


[The remainder of this page is intentionally blank.]
 
7
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has signed this Agreement as of the date
first above indicated.


Play Beverages, LLC
By: /s/ Iehab Hawatmeh
Its: Manager




CirTran Beverage Corp.
By: /s/ Iehab Hawatmeh
Its: President




CirTran Corporation
By: /s/ Iehab Hawatmeh
Its: President
 
8
